Citation Nr: 1009077	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for hysterical 
neurosis, conversion type, associated with hyperventilation 
syndrome with right sided pain, currently evaluated at 30 
percent.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 
1978.  He subsequently had unverified service in the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied an increased rating for 
hysterical neurosis, conversion type, associated with 
hyperventilation syndrome with right sided pain, currently 
rated as 30 percent disabling. 

The Veteran did not request a hearing on this matter.

The issue of secondary service connection for headaches has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this claim, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In May 2008, the RO denied entitlement to TDIU.  The Veteran 
filed a notice of disagreement with this decision in October 
2008.  The statement of the case provided in July 2008 did 
not include this issue.  For this reason, a remand is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's increased rating claim must be remanded for 
several reasons. 

First, service connection has been in effect since August 17, 
1978 for hysterical neurosis, conversion type, with 
hyperventilation syndrome and right sided pain, with ratings 
varying between 10 percent and 50 percent since.  Currently, 
this disability is rated at 30 percent.   

It is unclear whether the Veteran's current psychiatric 
symptoms are attributable to his service-connected conversion 
disorder as opposed to nonservice-connected psychiatric 
disabilities.  An April 2006 VA treatment record contains a 
diagnosis of anxiety disorder by history and major depressive 
disorder.  April 2008 and April 2009 letters from private 
psychiatrists contain diagnoses of PTSD and major depression.  
The April 2009 report seems to indicate that the Veteran's 
PTSD is related to childhood abuse and that his depression is 
related to being imprisoned for a crime he was later absolved 
of being abandoned by his family.  The March 2008 VA 
psychiatric examination report indicates a diagnosis of 
conversion disorder.  The report makes reference to treatment 
received for depression, PTSD and bipolar disorder, but 
indicates no additional mental disorders.  

The medical treatment records and examination of record are 
insufficient for evaluation purposes because they do not 
indicate the extent of impairment attributable to the 
Veteran's nonservice-connected psychiatric disabilities and 
the extent of impairment attributable to his service-
connected conversion disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  If it is medically determined that the 
impairment attributable to nonservice-connected and service-
connected conditions cannot be distinguished, the benefit-of-
the-doubt doctrine requires that all such impairment be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App.  181 (1998).   

Second, in correspondence received in June 2008, the Veteran 
indicated that his symptoms may be worse.  Thus, because the 
Veteran stated that his condition may have worsened since his 
last VA examination, a new VA examination should be provided 
to assess the current severity of the Veteran's service-
connected conversion disorder.  See 38 C.F.R. § 3.159(c).   

Finally, the Veteran has repeatedly stated that he received 
monthly treatment from Dr. Sy in Cebu City, Philippines from 
July 2007 to at least June 2008.  In March 2008, the RO 
requested treatment records from Dr. Sy from September 2007.  
No response was received.  In April 2008, the Veteran 
submitted a letter from Dr. Sy entitled "clinical 
abstract."  The doctor summarized the Veteran's treatment 
and stated that she had diagnosed the Veteran with PTSD and 
major depression.  The Veteran has specifically requested 
that treatment records from his monthly visits with Dr. Sy be 
considered.  Another attempt to obtain these records should 
be made.

Accordingly, the case is REMANDED for the following action:

1.	Obtain outstanding private treatment 
records from Dr. Sy from July 2007.  A 
copy of any negative response(s) should 
be included in the claims file.

2.	Schedule the Veteran for a comprehensive 
psychiatric examination for the purpose 
of determining the Veteran's current 
symptomatology attributable to his 
service-connected conversion disorder.  
The claims file should be sent to the 
examiner and the examiner should review 
the relevant evidence in the claims 
file.  Any tests deemed necessary should 
be accomplished.  

The examiner should also render a 
multi-axial diagnosis, including 
assigning a GAF score and explaining 
what the score means.  If any 
psychiatric disorder besides 
conversion disorder is diagnosed, the 
examiner should expressly indicate 
whether it is possible to distinguish 
the symptomatology attributable to 
the service-connected conversion 
disorder from that attributable to 
any other psychiatric impairment or 
other health-related issue that is 
not service connected; and, if so, 
indicate the percentage or portion of 
the assigned GAF score representing 
impairment due to the service-
connected conversion disorder.  An 
opinion should also be rendered 
regarding whether any separately 
diagnosed disorders are deemed caused 
or aggravated by the Veteran's 
conversion disorder.  

All examination findings, along with 
the complete rationale for each 
opinion expressed and conclusion 
reached, should be set forth. 

3.	Following #1 and #2 above, readjudicate 
the Veteran's claim for an increased 
rating for his service-connected 
conversion disorder.  If the benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  

4.	Then, issue a statement of the case to 
the Veteran and his representative 
addressing its denial of entitlement to 
TDIU.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  

5.	Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



